 



Exhibit 10.20

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT is dated as of this 14th day of April 2003
by and between LIPID SCIENCES, INC., a Delaware corporation (the “Company”), and
S. LEWIS MEYER, Ph.D., an individual residing at 5232 Springridge Way,
Fairfield, California, 94585 (the “Employee”).

W I T N E S S E T H:

          WHEREAS, the Company desires to employ the Employee in the manner
hereinafter specified and to make provision for payment of reasonable
compensation to the Employee for such services, and the Employee is willing to
be employed by the Company to perform the duties incident to such employment
upon the terms and conditions hereinafter set forth; and

          WHEREAS, the parties desire to enter into this Agreement as of the
Effective Date (as hereinafter defined), setting forth the terms and conditions
of the employment relationship of the Employee with the Company during the Term
(as hereinafter defined).

          NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

          1.     EMPLOYMENT AND DUTIES

          (a)     General. Effective as of the Effective Date, the Company
hereby employs the Employee as Chief Executive Officer and President of the
Company and the Employee agrees upon the terms and conditions herein set forth
to be employed by the Company. The Employee shall diligently perform all of the
duties normally accorded to such position and shall report directly to the Board
of Directors of the Company (the “Board”).

          (b)     Services. During the Term, the Employee shall well and
faithfully serve the Company, and shall devote substantially all of his business
time and attention to the performance of the duties of such employment and the
advancement of the best interests of the Company and shall not, directly or
indirectly, render services to any other person or organization for which he
receives compensation without the prior written approval of the Board. No such
approval shall be required in connection with services the Employee performs
with respect to other persons and entities, including, but not limited, to
Lexrite Labs and the Ambient Capital Group, provided that the aggregate amount
of time spent on these services does not exceed a maximum of eight hours per
week and that such services do not contravene the provisions of Section 5
hereof. The Employee hereby agrees to refrain from engaging in any activity that
does, shall or could reasonably be deemed to conflict with the best interests of
the Company.

          (c)     Location of Employment. The Employee’s place of employment
shall be at the office of the Company located in Pleasanton, California, but the
Employee shall travel to the extent and to the places necessary for the
performance of his duties to the Company.

 



--------------------------------------------------------------------------------



 



          2.     TERM OF EMPLOYMENT

          The term of the Employee’s employment under this Agreement shall
commence on April 14, 2003 (the “Effective Date”) and continue until the third
anniversary thereof (the “Term”).

          3.     COMPENSATION AND OTHER BENEFITS

          Subject to the provisions of this Agreement including without
limitation the termination provisions contained in Section 4, the Company shall
pay and provide the following compensation and other benefits to the Employee
during the Term as compensation for all services rendered hereunder:

          (a)     Salary. The Company shall pay to the Employee a salary (the
“Salary”) at a rate of $290,000 per annum, payable to the Employee in accordance
with the normal payroll practices of the Company as are in effect from time to
time. The amount of the Salary shall be reviewed annually by the Compensation
Committee of the Board and may be increased on the basis of the review.

          (b)     Annual Performance Bonus. The Employee shall be eligible to
earn an annual discretionary cash bonus (the “Annual Bonus”) in an amount and
subject to such other terms and conditions, including performance objectives, as
are determined, by the Board.

          (c)     Stock Option. Subject to approval of the Board, the Company
shall grant to the Employee an option to purchase 850,000 shares of the
Company’s common stock (the “Option”) with a per share exercise price equal to
the fair market value of the per share price of the common stock on the date of
grant and shall vest in four equal installments (at a rate of 25% of the number
of shares subject to the Option per installment) on the date of grant, and on
the first, second and third anniversaries of the date of grant. The Option is
intended to be treated as an “incentive stock option” to the maximum extent
permitted under the Internal Revenue Code of 1986, as amended. The Option shall
be subject to the terms and conditions of the Company’s Performance Equity Plan
and the option agreement entered into thereunder to the extent the terms and
conditions are not addressed in this Section 3(c).

          (d)     Expenses. The Company shall pay or reimburse the Employee for
all reasonable out-of-pocket expenses incurred by the Employee in connection
with his employment hereunder upon submission of appropriate documentation or
receipts in accordance with the policies and procedures of the Company as are in
effect from time to time. No expense payment or reimbursement under this Section
3(d) shall be “grossed up” or increased to take into account any tax liability
incurred by the Employee as a result of such payment or reimbursement.

          (e)     Retirement, Welfare and Fringe Benefits. The Employee shall be
eligible to participate in the retirement, medical, disability and life
insurance plans applicable to senior officers of the Company generally in
accordance with the terms of such plans as in effect from time to time. The
foregoing shall not be construed to limit the ability of the Company or any of
its affiliates to amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time.

 



--------------------------------------------------------------------------------



 



          (f)     Vacation. The Employee shall be entitled to annual vacation in
accordance with the Company’s policies applicable to senior officers of the
Company generally as are in effect from time to time.

          4.     TERMINATION OF EMPLOYMENT

          Subject to the notice and other provisions of this Section 4, the
Company shall have the right to terminate the Employee’s employment hereunder,
and the Employee shall have the right to resign, at any time for any reason or
for no stated reason.

          (a)     Termination for Cause or Resignation. (i) If, prior to the
expiration of the Term, the Employee’s employment is terminated by the Company
for “Cause” (as hereinafter defined) or if the Employee resigns from his
employment hereunder, the Employee shall be entitled to payment of (A) his
Salary accrued up to and including the date of termination or resignation, and
(B) any unreimbursed expenses. Except to the extent required by the terms of the
benefits provided under Section 3(e) or applicable law, the Employee shall have
no right under this Agreement or otherwise to receive any other compensation or
to participate in any other plan, program or arrangement after such termination
or resignation of employment with respect to the year of such termination or
resignation and later years.

          (ii)     Termination for “Cause” shall mean a termination of the
Employee’s employment with the Company because of (A) a plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by the
Employee; (B) the involvement by the Employee as a party to any litigation or
regulatory proceeding or in any other circumstance known to the general public
that, in the good faith determination of the Board, is reasonably certain to
subject the Employee, the Company or its affiliates to disrepute, ridicule,
contempt or scandal or that is reasonably certain to reflect unfavorably upon
the reputation of the Employee, the Company or its affiliates or the Company’s
products or technologies; (C) the willful and continued failure to perform in
any material respect the Employee’s duties; (D) an intentional act of fraud,
embezzlement, theft or a material and dishonest act against the Company or its
affiliates; or (E) a material breach by the Employee of the terms and provisions
of the Agreement.

          (iii)     Termination of the Employee’s employment for Cause shall be
communicated by delivery to the Employee of a written notice from the Company
stating that the Employee will be terminated for Cause, specifying the
particulars thereof and the effective date of such termination. In the cases of
Sections 4(a)(ii)(B), 4(a)(ii)(C) and 4(a)(ii)(E), the Employee shall have
thirty (30) business days from the date of receipt of such notice to effect a
cure of the actions constituting Cause, or to effect a cure of the adverse
effect such actions. Upon cure or correction thereof by the Employee to the
reasonable satisfaction of the Company, the action shall no longer constitute
Cause for purposes of this Agreement. The date of a resignation by the Employee
shall be the date specified in a written notice of resignation from the Employee
to the Company. The Employee shall provide at least 90 days’ advance written
notice of his resignation.

 



--------------------------------------------------------------------------------



 



          (b)     Termination without Cause.

          (i)     If, prior to the expiration of the Term, the Company
terminates the Employee’s employment for any reason other than Disability or
Cause (such termination or resignation being hereinafter referred to as a
“Termination without Cause”), the Employee shall be entitled to (A) payment of
his Salary accrued up to and including the date of such Termination without
Cause, (B) payment of any unreimbursed expenses, and (C) severance, subject to
the Employee’s execution and delivery of a release in the form then deemed
appropriate by the Company and in exchange for consulting services of the
Employee, consisting of (1) continuation of his Salary, at the rate in effect on
the date of the Termination without Cause, for a period of 12 months commencing
on the date next following the date of the Termination without Cause (the
“Severance Period”) and (2) continued participation on the same terms and
conditions as are in effect immediately prior to the Termination without Cause
in the Company’s health and medical plans provided to the Employee pursuant to
Section 3(e) above at the time of such Termination without Cause through the
expiration of the Severance Period, or until the Employee becomes eligible to
participate in a subsequent employer’s benefit plan, whichever occurs first.
Anything herein to the contrary notwithstanding, the Company shall have no
obligation to continue to maintain during the Severance Period any plan, program
or level of benefits solely as a result of the provisions of this Agreement, but
this provision shall apply with respect to any substitute or replacement plan.

          (ii)     The date of termination of employment without Cause shall be
the date specified in a written notice of termination to the Employee.

          (c)     Termination Due to Disability. In the event of the Employee’s
Disability, the Company shall be entitled to terminate his employment. In the
case that the Company terminates the Employee’s employment due to Disability,
the Employee shall be entitled to his Salary up to and including the date of
termination as well as any unpaid expense reimbursements. As used in this
Section 4(c), the term “Disability” shall mean the Company’s determination that
due to physical or mental illness or incapacity, whether total or partial, the
Employee is substantially unable to perform his duties hereunder for a period of
90 consecutive days or shorter periods aggregating 90 days during any period of
180 consecutive days.

          (d)     Death. Except as provided in this Section 4(d), no Salary or
benefits shall be payable under this Agreement following the date of the
Employee’s death. In the event of the Employee’s death, any Salary earned by the
Employee up to the date of death, as well as any unreimbursed expenses, shall be
paid to the Employee’s estate or Employee’s named beneficiary within a
reasonable period following his death.

          5.     PROTECTION OF THE COMPANY’S INTEREST

          (a)     Employee Confidential Information and Invention Agreement. The
Employee hereby acknowledges that he has executed and delivered to the Company,
contemporaneously with the execution and delivery of this Agreement, the
Company’s Employee Confidential Information and Invention Agreement (the
"Confidentiality Agreement”), which is attached hereto as Annex A. The Employee
hereby acknowledges and

 



--------------------------------------------------------------------------------



 



understands that the provisions of the Confidentiality Agreement are
incorporated into this Agreement.

          (b)     Protection of Trade Secrets; Non-Solicitation.

          (i)     The Employee acknowledges that in the course of his employment
with the Company, he has and will in the course of his continued employment with
the Company become familiar with the trade secrets of the Company and its
affiliates and with other Confidential Information (as defined in the
Confidentiality Agreement) concerning the business of the Company and its
affiliates and that his services have been and will be of special, and unique
and extraordinary value to the Company and its affiliates. Because of the
foregoing and in further consideration of the compensation and other benefits to
be provided to the Employee hereunder, the Employee hereby agrees that, during
the Term, and at any time thereafter, he shall not, directly or indirectly, use
trade secrets (as such term is defined in Section 3426(1)(d) of the Uniform
Trade Secrets Act) of the Company or its affiliates or Confidential Information
or otherwise engage in unfair competition against the Company or any of its
affiliates.

          (ii)     During the Term, and continuing through the first anniversary
of the termination date of the Employee’s employment for any reason (the
“Restricted Period”), the Employee shall not directly or indirectly through
another person or entity induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
such affiliate that is within any geographical area in which the Company or its
affiliates engage or plan to engage in such businesses to cease doing business
with the Company or such affiliate or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any such affiliate.

          (c)     Extension of Time of Restrictions. The Restricted Period shall
be extended by the length of any period during which the Employee is in breach
of the restrictions set forth in Section 5(b).

          (d)     Non-Disparagement. The Employee agrees that at any time during
his employment with the Company or at any time thereafter, the Employee shall
not make, or cause or assist any other person to make, any statement or other
communication which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company, any subsidiary or any of their
respective officers, directors, employees, products or services.

          (e)     Enforcement. The Employee hereby acknowledges that he has
carefully reviewed the provisions of this Agreement and agrees that the
provisions are fair and equitable, and that they are necessary and reasonable in
order to protect the Company and its affiliates in the conduct of their
business. However, in light of the possibility of differing interpretations of
law and change in circumstances, the parties hereto agree that if any one or
more of the provisions of this Section 5 (including any provision contained in
the Confidentiality Agreement) is determined by a court or other tribunal of
competent jurisdiction to be invalid, void or unenforceable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable or enforceable under such circumstances shall be
substituted for the stated period, scope or area.

 



--------------------------------------------------------------------------------



 



          (f)     Remedies. The Employee acknowledges that the Company has a
compelling business interest in preventing unfair competition stemming from the
intentional or inadvertent use or disclosure of the Company’s confidential and
proprietary information, including trade secrets of the Company. The Employee
further acknowledges and agrees that damages for a breach or threatened breach
of any of the covenants set forth in this Section 5 (including any provision
contained in the Confidentiality Agreement) will be difficult to determine and
will not afford a full and adequate remedy, and therefore agrees that the
Company, in addition to seeking actual damages in connection therewith and the
termination of the Company’s obligations in Section 4(b), may seek specific
enforcement of any such covenant in any court of competent jurisdiction,
including, without limitation, by the issuance of a temporary or permanent
injunction without the necessity of showing any actual damages or posting any
bond or furnishing any other security, and that the specific enforcement of the
provisions of this Agreement will not diminish the Employee’s ability to earn a
livelihood or create or impose upon the Employee any undue hardship. The
Employee also agrees that any request for such relief by the Company shall be in
addition to, and without prejudice to, any claim for monetary damages that the
Company may elect to assert.

          6.     GENERAL PROVISIONS

          (a)     No Other Severance Benefits. Except as specifically set forth
in this Agreement, the Employee covenants and agrees that he shall not be
entitled to any other form of severance benefits from the Company, including,
without limitation, benefits otherwise payable under the Company’s regular
severance policies, if any, in the event his employment hereunder ends for any
reason and, except with respect to obligations of the Company expressly provided
for herein, the Employee unconditionally releases the Company and its
subsidiaries and affiliates, and their respective directors, officers, employees
and stockholders, or any of them, from any and all claims, liabilities or
obligations under any severance arrangements of the Company or any of its
subsidiaries or affiliates.

          (b)     Tax Withholding. All amounts paid to Employee hereunder shall
be subject to all applicable federal, state and local wage withholding.

          (c)     Notices. Any notice hereunder by either party to the other
shall be given in writing by personal delivery, or certified mail, return
receipt requested, or (if to the Company) by facsimile, in any case delivered to
the applicable address set forth below:

         
          (i)
  To the Company:   Lipid Sciences, Inc.
7068 Koll Center Parkway, Suite 401
Pleasanton, CA 94566-3111  

      Facsimile No.: (925) 249-4000
Attn: Chairman of the Board of Directors  

  With a copy to:   Shearman & Sterling
1080 Marsh Road
Menlo Park, CA 94025

 



--------------------------------------------------------------------------------



 



         

      Facsimile No.: (650) 838-3699
Attn: James B. Bucher, Esq.  
           (ii)
  To the Employee:   S. Lewis Meyer, Ph.D.
5232 Springridge Way
Fairfield, CA 94585

Facsimile No.: (707) 863-9807

or to such other persons or other addresses as either party may specify to the
other in writing.

          (d) Representation by the Employee. The Employee represents and
warrants that his entering into this Agreement does not, and that his
performance under this Agreement and consummation of the transactions
contemplated hereby will not, violate the provisions of any agreement or
instrument to which the Employee is a party or any decree, judgment or order to
which the Employee is subject, and that this Agreement constitutes a valid and
binding obligation of the Employee in accordance with its terms. Breach of this
representation will render all of the Company’s obligations under this Agreement
void ab initio.

          (e) Assignment; Assumption of Agreement. No right, benefit or interest
hereunder shall be subject to assignment, encumbrance, charge, pledge,
hypothecation or setoff by the Employee in respect of any claim, debt,
obligation or similar process. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume expressly
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

          (f) Amendment. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by the parties. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

          (g) Severability. If any term or provision hereof is determined to be
invalid or unenforceable in a final court or arbitration proceeding, (i) the
remaining terms and provisions hereof shall be unimpaired and (ii) the invalid
or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

          (h) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California (determined without
regard to the choice of law provisions thereof).

          (i) Entire Agreement. This Agreement and the Confidentiality Agreement
contain the entire agreement of the Employee, the Company and any predecessors
or affiliates

 



--------------------------------------------------------------------------------



 



     thereof with respect to the subject matter hereof and all prior agreements
and negotiations are superceded hereby.

          (j) Counterparts. This Agreement may be executed by the parties hereto
in counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

          (k) Survival. The provisions of Section 5 (including the provisions of
the Confidentiality Agreement) shall survive the termination of this Agreement.

          IN WITNESS WHEREOF, the parties have executed this Agreement,
effective as of the day and year first written above.

            LIPID SCIENCES, INC.
      By:   /s/ Richard G. Babbit         Name:   Richard G. Babbitt       
Title:   Chairman of the Board of Directors        EMPLOYEE
      By:   /s/ S. Lewis Meyer, Ph.D.         S. LEWIS MEYER, Ph.D.             

 